Exhibit 10.1
Consulting Agreement
This Consulting Agreement is made as of the date of execution by the last party
to sign between Eidetica Biopharma GmBH, a Swiss company whose registered
address is Landis & Gyr Strasse 3, CH-6300 Zug (Eidetica), and Hans Peter
Hasler, whose address is Küssnacht, SZ, Switzerland (the Consultant).
AGREED TERMS
1. Appointment of Consultant.
Eidetica hereby retains the Consultant to provide services to Eidetica as
described in Appendix A (the “Services”). The Consultant agrees to provide the
Services to Eidetica to the best of the Consultant’s abilities.
2. Payments.
In consideration for the Services and of the rights granted to Eidetica by the
Consultant hereunder, Eidetica shall make payments to the Consultant in the
amounts and at the times set forth in Appendix A.
3. No Conflicting Obligations — Disclosure — Non-solicitation.
3.1 The Consultant confirms that he has the authority to execute this agreement
in his own name and that he is not subject to any obligation or commitment that
is inconsistent with this Agreement. The Consultant represents to Eidetica that
his signature and his performance of this Agreement do not and will not conflict
with any other employment or any other agreement to which the Consultant is a
party.
3.2 The Consultant warrants that, for the term of this Agreement and any
extension thereof agreed by both parties, he shall remain free from any
commitments that would impede the completion of his obligations hereunder.
Furthermore, the Consultant shall notify Eidetica of any consulting agreements
he has or enters into with third parties that relate in any way to the Services.
3.3 For the duration of the Agreement and for six months thereafter the
Consultant undertakes not to employ or solicit for employment any employee or
consultant of Eidetica for a business operated or represented by the Consultant,
without the prior written approval of the Board of Eidetica.
4. Time Commitment. The Consultant agrees to dedicate appropriate and sufficient
resources to diligently prepare and perform the Services set forth in
Appendix A. In connection therewith, the Consultant shall make himself available
to Eidetica from time to time at such locations as may be designated by Eidetica
and perform the Services in accordance with the instructions of Eidetica and to
the best of the Consultant’s abilities and in accordance with all applicable
laws, regulations and professional standards. The parties agree that, prior to
the commencement of employment of a new Chief Executive Officer, the Consultant
would be available to provide the Services to Eidetica on a 40% full-time
equivalent basis (an annual vacation entitlement of 12 working days is assumed
in the annual fee), working on as many days or partial days as Eidetica
reasonably deems necessary to secure adequate provision of the Services in
accordance with the provisions of Appendix A. The Consultant must give adequate





--------------------------------------------------------------------------------



 



notice to his Eidetica board contact of his intention of to take vacation.
Following appointment of a new chief executive officer, to succeed Dan Koerwer,
the time commitment of the Consultant shall be reviewed and agreed by the
Parties.
5. Intellectual Property and Other Property. The Consultant agrees to make
available to Eidetica and Eidetica shall own and be free to use all intellectual
property created, invented or conceived of by the Consultant in the performance
of the Services (collectively, the “Intellectual Property”). Consultant shall
execute and deliver to Eidetica any assignments or other documents relating to
the Intellectual Property as Eidetica may request. Nothing herein shall be
deemed to grant the Consultant any rights or licenses under any patent
applications or patents or any know-how, technology or inventions of Eidetica.
6. Confidentiality. During the course of the performance of the Services, the
Consultant will have access to and may receive or create ideas, know-how, trade
secrets, information, data, processes, substances and the like of Eidetica (the
Information).
The Consultant shall keep confidential the Information and shall limit access to
the Information to those persons who require it for the performance of the
Services. The Consultant shall not reveal or disclose the Information or any
part thereof to any person, firm, corporation, or other entity nor use (except
as contemplated hereunder) the Information or any part thereof without first
obtaining the written consent of Eidetica.
The non-use and non-disclosure provisions shall apply during the term of this
Agreement and, notwithstanding anything in this Agreement to the contrary, shall
continue in effect for a period of ten (10) years following expiration or
termination of this Agreement.
The Consultant shall be responsible and shall take all practicable steps to
ensure that any person, firm, corporation, or other entity to which it would
disclose Information after Eidetica’s written approval as well as all the
Consultant’s directors, officers, employees or agents agree to abide by the same
obligations of confidentiality and non-use set forth in this Agreement.
At Eidetica’s request, the Consultant shall return to Eidetica all parts of the
Information provided by or on behalf of Eidetica in documentary form and shall
return or destroy all copies thereof made by the Consultant.
The obligations of confidential treatment under this Section shall not apply to
any information, which the Consultant can demonstrate by documented evidence:
(a) Was known to the Consultant prior to receipt thereof from Eidetica;
(b) Was or becomes a matter of public information or publicly available through
no act or failure to act on the part of the Consultant; or
(c) Was lawfully acquired by the Consultant from a third party entitled to
freely disclose such information to the Consultant.
The Consultant acknowledges that disclosure of the Information or use of the
Information contrary to the provisions of this Agreement shall cause irreparable
harm for which damages at law will not be an adequate remedy, and the Consultant
agrees that the provisions of this Agreement prohibiting disclosure of the
Information or use contrary to the provisions hereof may be specifically
enforced





--------------------------------------------------------------------------------



 



by a court of competent jurisdiction. Notwithstanding, but not in limitation of
the foregoing, the Consultant shall be responsible to Eidetica for any damages
arising from the breach by the Consultant of its covenants and obligations in
this Section, in addition to any and all other remedies available to Eidetica at
law or in equity.
Except as required by law, neither party shall use the name of the other party
in connection with any publicity without the prior written approval of the other
party.
7. Term and Termination. The Consultant’s appointment shall begin on the
commencement date set forth in Appendix A (the “Commencement Date”) and shall
remain in force (a) for an initial term that ends on 31 December 2009 (the
“Initial Term”) and (b), thereafter, indefinitely, subject to earlier
termination as provided in this clause 7. Either party may terminate this
Agreement, with termination effective upon expiry of the Initial Term or, at any
time thereafter, by giving six (6) months’ notice, in writing and sent by
registered mail, to the other party. Either party may terminate the agreement
forthwith in the event of material breach by the other party. Notwithstanding
the foregoing, the parties acknowledge the mandatory right of each party
according to article 404 of the Swiss Code of Obligations to terminate this
Agreement with immediate effect and any time.
The termination of this Agreement shall not relieve either party of its
obligation to the other in respect of:

  •   Intellectual Property and other property (clause 5)     •  
Confidentiality (clause 6)

8. Assignment. This Agreement is to engage the personal services of the
Consultant only. The Consultant shall not assign any of his rights or delegate
any of his obligations under this Agreement without the prior written consent of
Eidetica, except that, if at any time during the continuance of this Agreement,
the Consultant establishes a company of which he is the sole equity holder for
the purpose of providing the Services, the Consultant may assign his rights and
obligations hereunder to such company by giving prior written notice of such
assignment to Eidetica.
9. Law of the Contract. This Agreement shall be governed by and construed in
accordance with the laws of the Canton of Zug, Switzerland. In case of
controversies that cannot be settled amicably, the matter shall be brought
before the courts of the canton of Zug.
10. Independent Contractor. The Consultant shall act as an independent
contractor and nothing in this Agreement should be construed as creating any
other relationship. The Consultant shall not be entitled to any benefits
provided by Eidetica to its employees. The Consultant shall be solely
responsible for payment of all service-related and compensation-related charges
and taxes associated with the Consultant’s performance of the Services.
11. Severance. If any one or more provisions of this Agreement shall be found to
be illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired and shall remain in full force and effect, provided the surviving
agreement reflects the parties’ original intent.
12. Notices. Any notice required or permitted to be given by either party shall
be in writing and shall be deemed given on the date received if delivered
personally or by facsimile or five





--------------------------------------------------------------------------------



 



days after the date postmarked if sent by. mail, return receipt requested, to
Eidetica’s address above or to the Consultant’s address set forth on Appendix A.
13. Entire Agreement. This Agreement including Appendix A sets forth the entire
agreement between the parties with respect to the subject matter contained
herein, and may not be modified or amended except by a written agreement
executed by the parties.
In witness whereof, the parties hereto have executed this Agreement.

                      Eidetica Biopharma GmBH.   Consultant    
 
                   
Signature:
  /s/ Daniel E. Koerwer
 
  Signature:   /s/ H. P. Hasler
 
   
Name:
  Daniel E. Koerwer   Name:   H. P. Hasler    
Title:
  President   Title:        
 
                   
Date:
  28 April 09   Date:   April 30, 2009    
 
                   
Signature:
  /s/ Thomas Kuriyan
 
           
Name:
  Thomas Kuriyan            
Title:
  CFO            
 
                   
Date:
  29.4.09                

